DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0133808, hereinafter “Park”) in view of Tomita et al. (US 2018/0287599, hereinafter “Tomita”).

Regarding clam 1, Park teaches an analog-to-digital conversion circuit (Fig. 2), comprising: 
a convertor (130) configured to perform a first comparison operation for sensing a noise based on a reset signal and to perform a second 5comparison operation for sensing raw data to output data which is obtained by removing the noise from the raw data (see Figs. 2 & 3 and para. [0059], [0083]-[0085], wherein the comparative signal Comp of the CDS outputs a difference value between an image signal Sig and a reset signal Rst in which reset noise is removed inherently by such noise subtraction in CDS. Note para. [0003]); and 
a ramp voltage generator (155) configured to generate a ramp voltage used for the first comparison operation and the second comparison operation and to output the ramp voltage to the convertor (Figs. 2 & 4, para. [0056]).  
10Park further teaches that the ramp voltage generator (155) is configured to boost an initial direct current voltage of the ramp signal to a boosted level (Fig. 12 and para. [0015] & [0097]).  However, Park fails to explicitly disclose that the ramp voltage generator comprises: a first current source for supplying a bias current for generating the ramp voltage in response to a first control signal; a second current source for supplying a boost current for generating the ramp voltage in response to a second control signal; and 15a generation circuit for generating the ramp voltage based on the bias current and the boost current.
On the other hand, Tomita teaches an AD converter for an image sensor (Fig. 7) comprising a ramp voltage generator (Figs. 1-4) that includes a bias current source (Ibias) for generating an initial ramp voltage response to a first control signal (switch 123 is off) and a boost current source (Iboost) for generating a boosted ramp voltage in response to a second control signal (switch 123 is on), and a generation circuit (Figs. 1 & 2) for generating the ramp voltage (Vramp at the output of the ramp generator) based on the bias current and the boost current so as to reduce the settling time of the AD converter as well as contributing to the reduction in power consumption (see para. [0049]-[0051], [0055]-[0056]). 
For that reason, one of ordinary skill in the art would have been motivated to combine the teaching of Park and Tomita to obtain the claimed feature for reduction in settling time as well as power consumption as mentioned above. 

	Regarding claim 2, the combined teaching of Park and Tomita further teaches that the second current source (Iboost) supplies the boost current until the ramp voltage has a level equal to or higher than a target level (see Tomita, Fig. 3. Note switch-on period to boost the ramp voltage to the target level). 

	Regarding claim 3, as further taught in Park and Tomita, the convertor comprises: a comparator (160) for comparing the ramp voltage with the noise and 25the raw data sequentially; 24a clock controller (timing controller 165) for generating a clock signal (CNT_CLK); and a counter (170) for counting the clock signal based on a result outputted from the comparator (see Park in Fig. 2 and para. [0083]-[0084]). 

	Regarding claim 4, it is also seen in Park and Tomita that the first control signal and the second control signal are activated simultaneously or sequentially, and an activation section of the second control signal is shorter than that of the first control signal (see Fig. 3 in Tomita and note that the second control signal (switch 123 is on) is only active in a short period to boost the ramp signal while the first control signal (switch 123 is off) is active most of the time as a regular ramp voltage for the AD converter.  In other words, the boosted ramp voltage controlled by the second control signal is only active when necessary). 

	Regarding claim 5, as disclosed in Figs. 1-5 of Tomita, the second control signal is activated individually before the first comparison and the second comparison (the switching control unit in Tomita generates the boosted signal to turn on the switch before the first and second comparison by the comparator 552-n in order for the comparator to function as disclosed.  This feature is inherent in this case). 

	Regarding claim 6, the combination of Park and Tomita discloses an image sensor, comprising: 
15a pixel array (110) comprising plural pixels; a driver (165, 120) configured to output a reset signal and a transfer signal to the pixel array (see Park, para. [0057]); 
a convertor (130) configured to perform a first comparison operation for sensing a noise, outputted from the pixel array based on the reset 20signal, to perform a second comparison operation for sensing raw data, outputted from the pixel array based on the transfer signal, and to output data which is obtained by removing the noise from the raw data (refer to discussion in claim 1); and 
a ramp voltage generator (155 in Park in combination with Tomita as discussed in claim 1) configured to generate a ramp voltage 25used for the first comparison operation and the second comparison 25operation and to output the ramp voltage to the convertor (see claim 1); and 
a data output circuit (180 in Park and/or 553 in Tomita) configured to collect the data outputted from the convertor and to generate image data (Park, para. [0087]), wherein the ramp voltage is settled to a target level after being 5boosted over the target level (see Tomita, para. [0051], [0055]-[0056]. Note that the boosting is temporary, and hence the ramp voltage is inherently settled to a normal target level after being boosted). 

Regarding claims 7-10, the subject matter of these claims are also met by the discussions in claims 1, 4, 5 and 3, respectively. 

Regarding claim 11, it is further seen in the combined teaching of Park and Tomita that the pixel array is configured to output the noise and the 10raw data on a column basis, wherein the convertor comprises plural components (160, 170 in Fig. 2 of Park, and 552, 553 in Fig. 7 of Tomita) for performing the first and second comparison operations to recognize the noise and the raw data output on the column basis (see Park, para. [0003], [0057]-[0058] and note the discussion in claim 1), and wherein the ramp voltage generator supplies the ramp voltage 15having a constant sloped level to the convertor (see Fig. 4 of Park and Fig. 3 of Tomita).

	Regarding claims 12-15, the subject matter of these claims are also met by the combined teaching of Park and Tomita as discussed in claims 1, 6, 4 and 5, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697